Title: To George Washington from Captain William McMurray et al., 26 May 1780
From: McMurray, William
To: Washington, George



May it please your Excellency—
Morristown May 26th 1780

We the subscribers Officers in the Corps of Sappers & Miners, hoped and expected, when we solicited and accepted Commissions in said Corps, that we should find our duty a species of service, well worthy the ambition and zeal of those who wish to acquire Military knowledge.
Had the first and sixteenth articles of the regulations of the Corps been put in practice, we firmly believe it would have answered our expectations; and as almost every General Order respecting the Corps expressed an intention of having the Companies formed without delay, we flattered ourselves we should have long since been put into a capacity of doing honour to ourselves, & essential service to our Country; but we find ourselves at a loss to know why a Corps represented to us of so important a nature, should be so long neglected when several other Corps have been formed, we conceive long since this was set on foot.
In case men could not have been draughted conveniently from the Line, we are fully of the opinion had the Officers been put upon a proper footing for the recruiting business, we should now have the pleasure of seeing the Corps compleated; but the unexpected delays we have repeatedly experienced, renders our present situation very disagreeable and uneasy, liable to the reproach (repugnant to the principles upon which we entered the Corps) of being supported by the publick, without rendering it any manner of service.
We therefore humbly implore your Excellency to take an active part in our favour (as in our present state of suspence we know not where to apply) hoping through your means we may be able, yet to serve our Country with honour & satisfaction. We have the honour to be your Excellencies most obedient and most humble servants

Wm McMurray Capt.Js Beebee Capt.David Bushnell Capt. LtJ. Welch Lt

